IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                    January 2, 2008
                                     No. 07-20584
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk

LOUATRICE HENDERSON,
                                                                       Plaintiff-Appellant
v.
UNIVERSITY OF TEXAS M.D. ANDERSON
CANCER CENTER,
                                                                     Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 U.S. 4:06-CV-569

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Louatrice Henderson appeals the district court’s

summary judgment dismissal of her employment discrimination and

retaliation claims against Defendant-Appellee University of Texas M.D.

Anderson Cancer Center (“M. D. Anderson”) and one of its supervisory

managers, Anne Speed. We affirm.

       Henderson is a black female, approximately 50 years of age, who had

worked in M. D. Anderson’s Human Resources Department since 1997 when



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
she saw her job eliminated in a far-reaching departmental reorganization.

She thereafter failed to obtain renewed employment with M. D. Anderson in

its rehiring and reassignment program for those similarly situated to

Henderson as a result of that reorganization. She was, however, considered,

along with others, through that comprehensive process which included

interviews with and recommendations by a three-person interview committee

comprising a black female superior and two other M. D. Anderson employees

who were older than Henderson. Among the similarly situated employees

who were rehired or reassigned were several black females, and among those

who, like Henderson, were not were several white employees, including some

younger than Henderson.

      The recommendations of the interview committee were forwarded to

Speed   who,    in   almost   every   instance,   followed   the   committee’s

recommendations.     In Henderson’s case, the black female member of the

interview committee testified that Henderson had not interviewed well and

was lacking in other particulars.

      After extensive consideration of the large volume of data assembled in

the record of this case and due consideration of the positions advanced by the

opposing parties, the district court filed a comprehensive Memorandum

Opinion and Order in which the court analyzed the situation and ultimately

granted the summary judgment motions of M. D. Anderson and Speed,


                                      2
dismissing all of Henderson’s claims not previously eliminated.

      We have now reviewed in detail the record on appeal and the briefs

filed by counsel for the parties, as a result of which we are satisfied that the

rulings and holdings of the district court from which Henderson appeals

should be affirmed for essentially the reasons set forth by the court in its

opinion.

AFFIRMED.




                                       3